       Case 2:21-cv-00277-SPL Document 16 Filed 08/05/21 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-21-00277-PHX-SPL
      G & G Closed Circuit Events LLC,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Francisca Lopez Villegas, et al.,        )
12                                             )
13                     Defendant(s).           )
                                               )
14                                             )

15                 On February 12, 2021, Plaintiff G&G Closed Circuit Events LLC filed a
16   complaint against Defendants Francisca Lopez Villegas, Taqueria El Compadre, and d/b/a
17   Taqueria El Compadre, LLC (Doc. 1) for the unlawful interception of a television broadcast
18   under 47 U.S.C. § 605 and for interception of communications offered over a cable system
19   absent specific authorization under 47 U.S.C. § 553. Defendants were served on May 5,
20   2021. (Docs. 7, 8) None of the Defendants answered the complaint, responded to the
21   complaint, or otherwise appeared in this action. On May 18, 2021, Plaintiff filed
22   Applications for Entry of Default against Defendants. (Docs. 10, 11) On May 19, 2021, the
23   Clerk of Court entered default as to all Defendants. (Doc. 12)
24          On July 20, 2021, Plaintiff filed a Motion for Default Judgment pursuant to Federal
25   Rule of Civil Procedure 55(b)(2). (Doc. 14)
26          Plaintiff seeks $5,900 in statutory damages, $20,000 in enhanced statutory damages,
27   and leave to submit a motion for attorneys’ fees and costs. (Doc. 14 at 3) No response has
28   been filed.
       Case 2:21-cv-00277-SPL Document 16 Filed 08/05/21 Page 2 of 4




 1          The Court has reviewed Plaintiff’s motion, the exhibits thereto, the record in this
 2   matter, and considered the Eitel factors. See Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th
 3   Cir. 1986). Upon review, the Court finds that the entry of default judgment is appropriate.
 4          The Court further finds that Plaintiff has proven that an award of damages is
 5   reasonable, though the damages sought are excessive under the circumstances of this case.
 6   See Joe Hand Promotions, Inc. v. Fierro, No. 2:11-CV-2263-JAM-CMK, 2012 WL
 7   3962515, at *2 (E.D. Cal. Sept. 10, 2012) (“While factual allegations concerning liability
 8   are deemed admitted upon a defendant’s default, the court does not presume that any
 9   factual allegations relating to the amount of damages suffered are true. . . . In assessing
10   damages, the court must review the facts of record.”). Damages are awarded pursuant to
11   47 U.S.C. § 605(e)(3)(C). Violation of the statute triggers an award of “not less than $1,000
12   or more than $10,000, as the court considers just.” 47 U.S.C. § 605(e)(3)(C)(i)(II). When
13   the violation is “committed willfully and for purposes of direct or indirect commercial
14   advantage or private financial gain,” the Court has discretion to increase the award by no
15   more than $100,000 for each violation. 47 U.S.C. § 605(e)(3)(C)(ii). The Ninth Circuit has
16   held that § 605 damages should “deter[] . . . but not destroy.” Kingvision Pay-Per-View
17   Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999).
18          Defendants violated the statute and the violation was “willful and for purposes of
19   direct or indirect commercial advantage or private economic gain.” Therefore, damages
20   under 47 U.S.C. § 605(e)(3)(C) are proper. This Court has seen several motions for default
21   judgment from Plaintiff in the past year. He has obtained awards as large as $33,400 and
22   as low as $5,600. G&G Closed Circuit Events v. Garcia et al., No. 19-CV-05134-SPL,
23   ECF No. 18 (D. Ariz. May 12, 2020); G&G Closed Circuit Events, LLC v. Ortiz, No. CV-
24   19-00452-TUC-DCB, 2020 WL 1244492, *4 (D. Ariz. Mar. 16, 2020). The Court has
25   considered factors such as the licensing fee for the broadcast, any history of violations by
26   the defendant, amount of promotional advertising by the defendants, and amount of money
27   the defendant made by illegally broadcasting. See G & G Closed Circuit Events, LLC v.
28   Sanchez et al., No. 2:20-cv-02104-SPL, ECF No. 17 (D. Ariz. April 15, 2021); G & G


                                                  2
           Case 2:21-cv-00277-SPL Document 16 Filed 08/05/21 Page 3 of 4




 1   Closed Circuit Events, LLC v. Villanueva et al., No. 2:20-cv-00833-SPL, ECF No. 16 (D.
 2   Ariz. Sept. 24, 2020).
 3             Here, the licensing fee for the broadcast would have been $2,360, had Defendants
 4   paid. (Docs. 15 at 3, 15-2 at ¶8) Licensing fees are calculated based on bar capacity;
 5   Defendant’s bar had a capacity of about 40. (Docs. 15 at 13, 15-2 at ¶8) This is in the lowest
 6   tier of capacity according to Plaintiff’s rate card. (Doc. 15-2 at 31) Plaintiff does not allege
 7   any prior violations by Defendants, nor any promotional advertising. Plaintiff’s
 8   investigator observed thirty-five (35) patrons at the bar that night. (Docs. 15 at 13, 15-3 at
 9   3) Defendants would have made money from whatever those patrons purchased at the bar,
10   though it is not clear if there were any more patrons present than on a normal night. Absent
11   promotional advertising, prior violations, and a cover fee, the Court finds a reduction of
12   damages is proper. In its discretion, the Court concludes that an award of $5,310 in
13   statutory damages, two and one-quarter times the licensing fee, is proper. See Villanueva,
14   No. 2:20-cv-00833-SPL, ECF No. 16 at 3 (awarding approximately two and one-quarter
15   times the licensing fee in statutory damages). The Court further concludes $7,000 in
16   enhanced statutory damages is proper to “deter but not destroy.” Compare Ortiz, 2020 WL
17   1244492, at *4 (declining to award any enhanced damages because the defendant did not
18   engage in promotional advertising, did not charge a cover charge or premium, was not a
19   repeat offender, and the business could only accommodate six to eight people) with G&G
20   Closed Circuit Events LLC v. Lorena A. Carbajal, et al., No. 20-CV-00838-SPL, ECF No.
21   15 (D. Ariz. Oct. 28, 2020) (awarding $7,000 in enhanced statutory damages because there
22   were twenty patrons and because defendants engaged in advertising and charged a cover
23   fee) and Sanchez, No. 2:20-cv-02104-SPL, ECF No. 17 at 3 (awarding $2,000 in enhanced
24   damages where there were no prior violations, promotional advertising, no cover charge,
25   and only 10 patrons).
26             Accordingly,
27   ///
28   ///


                                                    3
       Case 2:21-cv-00277-SPL Document 16 Filed 08/05/21 Page 4 of 4




 1         IT IS ORDERED that:
 2         1. Plaintiff’s Motion for Default Judgment (Doc. 14) is granted as modified;
 3         2. Default judgment is entered pursuant to Rule 55(b) of the Federal Rules of Civil
 4         Procedure in favor of Plaintiff against Defendants Francisca Lopez Villegas,
 5   Taqueria El Compadre, and d/b/a Taqueria El Compadre, LLC;
 6         3. Plaintiff shall be awarded $5,310 in statutory damages and $7,000 in enhanced
 7   statutory damages pursuant to 47 U.S.C. § 605(e)(3)(C);
 8         4. Plaintiff shall file any application for attorneys’ fees and costs in accordance
 9   with Federal Rule of Civil Procedure 54(d); and
10         5. The Clerk of Court shall terminate this action and enter judgment accordingly.
11         Dated this 5th day of August, 2021.
12
13                                                     Honorable Steven P. Logan
                                                       United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
